USCA4 Appeal: 22-1866      Doc: 12         Filed: 10/17/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1866


        In re: ABDU-SALIM GOULD, a/k/a Salim Abdu Gould, a/k/a Salimabdu Gould,

                            Petitioner.



                                               No. 22-1867


        In re: ABDU-SALIM GOULD, a/k/a Salim Abdu Gould, a/k/a Salimabdu Gould,

                            Petitioner.



                          On Petitions for Writs of Mandamus and Prohibition.
                                (5:21-ct-03079-BO; 5:21-ct-03053-BO)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petitions denied by unpublished per curiam opinion.


        Abdu-Salim Gould, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1866      Doc: 12         Filed: 10/17/2022     Pg: 2 of 3




        PER CURIAM:

               Abdu-Salim Gould filed these two petitions for writs of mandamus and prohibition

        seeking to challenge the district court’s orders dismissing his two lawsuits for failure to

        comply with the court’s orders to particularize his complaints and denying his motions for

        reconsideration. We conclude that Gould is not entitled to relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Likewise, a writ of prohibition is a “drastic and extraordinary

        remedy which should be granted only when the petitioner has shown his right to the writ

        to be clear and undisputable and that the actions of the court were a clear abuse of

        discretion.” In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983). Additionally, neither a

        writ of mandamus nor a writ of prohibition may be used as a substitute for appeal. In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007) (mandamus); Vargas, 723 F.2d

        at 1468 (prohibition).

               The relief sought by Gould is not available by way of mandamus or prohibition.

        Accordingly, we deny the petitions for writs of mandamus and prohibition.              We




                                                     2
USCA4 Appeal: 22-1866     Doc: 12        Filed: 10/17/2022   Pg: 3 of 3




        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          PETITIONS DENIED




                                                  3